Citation Nr: 1332986	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  12-30 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for mood disorder due to traumatic brain injury (TBI).

2.  Entitlement to an initial rating in excess of 10 percent for seizure disorder due to TBI.

3.  Entitlement to an initial rating in excess of 10 percent for vertigo.

4.  Entitlement to a compensable rating for pseudofolliculitis barbae (PFB).

5.  Entitlement to an initial compensable rating prior to December 22, 2010, and in excess of 60 percent thereafter for atherosclerotic aorta, status post angioplasty.

6.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

REPRESENTATION

Appellant represented by: Kenneth Lavan, attorney

ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to January 1995.

These matters are on appeal from the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2012 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In May 2013, he submitted a written request to withdraw his hearing request.  As such, the Board finds there is no hearing request pending at this time.

In April 2013, the Veteran revoked a private attorney as his power of attorney after the certification of this appeal.  The record reflects that written notice was provided to both the private attorney and the Board.  He has not indicated that he desires another representative and demonstrated an intent to individually pursue his claims.  Thus, the Board will proceed under the assumption that he wishes to represent himself. 

The Veteran submitted a notice of disagreement for the issues of increased ratings for right shoulder arthritis and left shoulder strain and service connection for lumbar spine and bronchitis (claimed as obstructive airway disease).  A December 2012 statement of the case (SOC) was issued by the RO for these issues; however, he did not timely appeal.  As a result, these issues are not currently before the Board for appellate consideration.



FINDINGS OF FACT

1.  In June 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated his wish to withdraw his appeal for the following issues: (1) an initial rating in excess of 50 percent for mood disorder due to TBI, (2) an initial rating in excess of 10 percent for seizure disorder due to TBI, (3) an initial rating in excess of 10 percent for vertigo, and (4) a compensable rating for PFB.  

2.  In September 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated his wish not to pursue his appeal any further and to withdraw his appeal, which consists of the following additional issues: (1) an initial compensable rating prior to December 22, 2010 and in excess of 60 percent thereafter for atherosclerotic aorta, status post angioplasty, and (2) an initial rating in excess of 10 percent for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of an initial rating in excess of 50 percent for mood disorder due to TBI have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of an initial rating in excess of 10 percent for seizure disorder due to TBI have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of an initial rating in excess of 10 percent for vertigo have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of a compensable rating for PFB have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of an initial compensable rating prior to December 22, 2010 and in excess of 60 percent thereafter for atherosclerotic aorta, status post angioplasty, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of an initial rating in excess of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision, and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (2013).  

In June 2013 and September 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated his wish to withdraw his appeal.  As he has withdrawn his appeal as to the stated issues, there remains no allegation of errors of fact or law for appellate consideration (there is no dispute).  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed without prejudice.


ORDER

The appeal for an initial rating in excess of 50 percent for mood disorder due to TBI is dismissed.

The appeal for an initial rating in excess of 10 percent for seizure disorder due to TBI is dismissed.

The appeal for an initial rating in excess of 10 percent for vertigo is dismissed.

The appeal for a compensable rating for PFB is dismissed.

The appeal for an initial compensable rating prior to December 22, 2010 and in excess of 60 percent thereafter for atherosclerotic aorta, status post angioplasty, is dismissed.

The appeal for an initial rating in excess of 10 percent for bilateral hearing loss is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


